     Case 4:20-cv-00796-SDJ Document 32 Filed 08/10/21 Page 1 of 1 PageID #: 547




                              UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

TOSHIF PATEL, Individually and On               §
Behalf of All Others Similarly Situated         §
                                                §
v.                                              §   CIVIL NO. 4:20-CV-796-SDJ
                                                §
REATA PHARMACEUTICALS, INC.,                    §
ET AL.                                          §

                           PRELIMINARY SCHEDULING ORDER

        The Court, after reviewing the parties’ Stipulation Setting Schedule for the
 Filing of Amended Complaint and Defendants’ Response Thereto, (Dkt. #31), enters
 this order which controls the disposition of this case pending further order of the Court.
 The following actions shall be completed by the date indicated.1

       .                                 DEADLINES

     September 28, 2021              Deadline for Lead Plaintiff to file its amended
                                     complaint.

     December 8, 2021                Deadline for Defendants to answer, move, or
                                     otherwise respond to Plaintiff’s amended complaint.

     February 7, 2022                Deadline for Lead Plaintiff to file its opposition brief
                                     to any motion to dismiss the amended complaint.

     March 24, 2022                  Deadline for Defendants to file their reply brief to
                                     Plaintiff’s brief in opposition to any motion to
                                     dismiss the amended complaint.
               So ORDERED and SIGNED this 10th day of August, 2021.




                                                        ____________________________________
                                                        SEAN D. JORDAN
                                                        UNITED STATES DISTRICT JUDGE

         If a deadline falls on a Saturday, Sunday, or a legal holiday as defined in Federal
           1

 Rule of Civil Procedure 6, the effective date is the first federal court business day following
 the deadline imposed.
